DETAILED ACTION
This Office Action is in response to the communication filed on 12/02/2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 12/02/2022 have been fully considered.
In response to Applicant's argument on pages 8-14 of Remarks that the cited references do not teach the newly added limitation as recited in the amended independent claims, this argument is moot in view of the new grounds of rejection presented below and in view of newly found prior art. In addition, in response to Applicant's argument that the remaining dependent claims are patentable because they depend from allowable independent claims, Examiner respectfully disagrees since the base claims from which they depend are not in condition for allowance. See also rejections presented below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arberg et al. (US 2005/0105529) in view of Burr et al. (US 2006/0075123) further in view of Lear et al. (RFC 8520 Manufacturer Usage Description Specification).
Claim 1, Arberg teaches: 
A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations, comprising: at an authentication server, receiving, from a client device, a request for at least a first dynamic host configuration protocol (DHCP) option; (e.g. [0027], [0072], "when network element 1101 receives a DHCP lease renewal request from subscriber 1102, network element 1101 checks the subscriber session time since the last DHCP lease time value was received from the DHCP server. Network element 1101 may use the T1 timer from DHCP 1104 to determine how to react to the subscriber's renewal request")
determining if the authentication server implements DHCP; based at least in part on a determination that the authentication server does not implement a DHCP, transmitting a call to a DHCP server associated with the authentication server acting as a DHCP gateway; (e.g. [0073], "if the subscriber session time is less than DHCP T1 timer…the network element may immediately send a DHCP reply packet to acknowledge the lease renewal for the subscriber without invoking DHCP 1104" [0074], "If the subscriber session time is greater or equal to the DHCP Tl timer (e.g., no enough lease time left in the lease time previously allocated from DHCP 1104), network element 1101 may forward the DHCP lease renewal packet to DHCP 1104…In response, network element 1101 receives a DHCP reply from DHCP 1104")
receiving a response from the DHCP server; and transmitting the response to the client device. (e.g. [0074], "In response, network element 1101 receives a DHCP reply from DHCP 1104 including, but not limited to, DHCP options such as the lease time, which may include a longer lease time longer than the one requested by client 1102…network element 1101 forwards the packet to client 1102…Thereafter, network element 1101 forwards the DHCP acknowledge packet back to subscriber 1102")
Arberg teaches transmitting a call to a DHCP server associated with the authentication server acting as a DHCP gateway (see above) and does not appear to explicitly teach but Burr teaches: 
an application program interface (API) call. (e.g. [0074], "The interface mechanism 320 may obtain a network identifier from the plurality of network identifiers 330 programmatically through an API call, such as an API call to a DHCP server")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Burr into the invention of Arberg, and the motivation for such an implementation would be for the purpose of obtaining a network identifier from a plurality of network identifiers and assigning a unique network identifier to multiple programs or users running on a single computer or multi-user system (Burr [0006], [0074]-[0075]).
Arberg-Burr teaches the request (see above) and does not appear to explicitly teach but Lear teaches: 
a serialized DHCP version 6 (DHCPv6) YANG model. (e.g. p. 1, "This memo specifies two YANG modules, IPv4 and IPv6 DHCP options" p. 33, "a DHCPv6 client…emit a DHCPv6 option")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Lear into the invention of Arberg-Burr, and the motivation for such an implementation would be for the purpose of providing both a new Thing classifier to the network as well as some recommended configuration to the routers that implement the policy and identifying the type of Thing to the network in a structured way such that the policy can be easily found with existing  toolsets (Lear abstract, p. 32-33).
Claim 2, Arberg-Burr-Lear teaches:
based at least in part on the authentication server does implement DHCP protocol, transmitting to the client device a response from the authentication server. (e.g. Arberg [0073])
Claim 6, Arberg-Burr-Lear teaches:
the operations further comprising performing a bidirectional authentication with the authentication server. (e.g. Arberg [0036], [0069])
Claim 10, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claims 3-5, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arberg et al. (US 2005/0105529) in view of Burr et al. (US 2006/0075123) in view of Lear et al. (RFC 8520 Manufacturer Usage Description Specification) further in view of Malik (US 2007/0230415).
Claim 3, Arberg-Burr-Lear teaches wherein the response comprises: the at least first DHCP option (e.g. Arberg [0073]) and does not appear to explicitly teach but Malik teaches: 
at least a second DHCP option, the at least second DHCP option being a non-requested option with respect to the at least first DHCP option. (e.g. [0028]-[0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Malik into the invention of Arberg-Burr-Lear, and the motivation for such an implementation would be for the purpose of allowing an administrator to only need to manage a single configuration file which greatly reduces administrative costs and memory requirements (Malik [0031]).
Claim 4, Arberg-Burr-Lear-Malik teaches:
wherein the at least first DHCP option comprises a first plurality of DHCP options. (e.g. Arberg [0069]; Malik [0028]-[0029])
Claim 5, Arberg-Burr-Lear-Malik teaches:
wherein the at least second DHCP option comprises a second plurality of DHCP options, the second plurality of DHCP options including non-requested options with respect to the first plurality of DHCP options. (e.g. Malik [0026], [0028]-[0029])
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 13, this claim is directed to a method containing similar limitations as recited in claims 4-5 and is rejected using the same rationale to combine the references.
Claim 17, Arberg teaches:
An authentication server comprising: a processor; and a non-transitory computer-readable media storing instructions that, when executed by the processor, causes the processor to perform operations comprising: receiving, from a client device, a request for at least a first dynamic host configuration protocol (DHCP) option; (e.g. [0027], [0072], "when network element 1101 receives a DHCP lease renewal request from subscriber 1102, network element 1101 checks the subscriber session time since the last DHCP lease time value was received from the DHCP server. Network element 1101 may use the T1 timer from DHCP 1104 to determine how to react to the subscriber's renewal request")
determining if the authentication server implements DHCP; based at least in part on the authentication server does not implement a DHCP protocol: transmitting a call to a DHCP server associated with the authentication server as a DHCP gateway; and (e.g. [0073], "if the subscriber session time is less than DHCP T1 timer…the network element may immediately send a DHCP reply packet to acknowledge the lease renewal for the subscriber without invoking DHCP 1104" [0074], "If the subscriber session time is greater or equal to the DHCP Tl timer (e.g., no enough lease time left in the lease time previously allocated from DHCP 1104), network element 1101 may forward the DHCP lease renewal packet to DHCP 1104…In response, network element 1101 receives a DHCP reply from DHCP 1104")
receiving a response from the DHCP server; and (e.g. [0074], "In response, network element 1101 receives a DHCP reply from DHCP 1104 including, but not limited to, DHCP options such as the lease time, which may include a longer lease time longer than the one requested by client 1102…network element 1101 forwards the packet to client 1102…Thereafter, network element 1101 forwards the DHCP acknowledge packet back to subscriber 1102")
based at least in part on the authentication server does implement DHCP protocol, transmitting to the client device a response from the authentication server, wherein the response comprises: the at least first DHCP option; and (e.g. [0073], "if the subscriber session time is less than DHCP T1 timer…the network element may immediately send a DHCP reply packet to acknowledge the lease renewal for the subscriber without invoking DHCP 1104")34Atty Docket No. C237-0195US
Arberg teaches transmitting a call to a DHCP server associated with the authentication server as a DHCP gateway (see above) and does not appear to explicitly teach but Burr teaches: 
an application program interface (API) call. (e.g. [0074], "The interface mechanism 320 may obtain a network identifier from the plurality of network identifiers 330 programmatically through an API call, such as an API call to a DHCP server")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Burr into the invention of Arberg, and the motivation for such an implementation would be for the purpose of obtaining a network identifier from a plurality of network identifiers and assigning a unique network identifier to multiple programs or users running on a single computer or multi-user system (Burr [0006], [0074]-[0075]).
Arberg-Burr teaches the request (see above) and does not appear to explicitly teach but Lear teaches: 
a serialized DHCP version 6 (DHCPv6) YANG model. (e.g. p. 1, "This memo specifies two YANG modules, IPv4 and IPv6 DHCP options" p. 33, "a DHCPv6 client…emit a DHCPv6 option")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Lear into the invention of Arberg-Burr, and the motivation for such an implementation would be for the purpose of providing both a new Thing classifier to the network as well as some recommended configuration to the routers that implement the policy and identifying the type of Thing to the network in a structured way such that the policy can be easily found with existing  toolsets (Lear abstract, p. 32-33).
Arberg-Burr-Lear teaches the at least first DHCP option (see above) and does not appear to explicitly teach but Malik teaches: 
Client Docket No. CPOL 1030075-US.01at least a second DHCP option, the at least second DHCP option being a non-requested option with respect to the at least first DHCP option. (e.g. [0028]-[0029], "A wireless switch 110…requests from DHCP server 150 an IP address. In response, DHCP server transmits to wireless switch 110 an IP address (e.g., IP address that will be used until next rebooting or power up) and a cluster-specific configuration information as sub-option 216 encoded in option 43…Switch 110 also receives information regarding the location of configuration server 152 (e.g., its IP address) as another sub-option in option 43")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Malik into the invention of Arberg-Burr-Lear, and the motivation for such an implementation would be for the purpose of allowing an administrator to only need to manage a single configuration file which greatly reduces administrative costs and memory requirements (Malik [0031]).
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arberg et al. (US 2005/0105529) in view of Burr et al. (US 2006/0075123) in view of Lear et al. (RFC 8520 Manufacturer Usage Description Specification) further in view of Hawkes et al. (US 2015/0016416).
Claim 7, Arberg-Burr-Lear teaches wherein the request for the at least first DHCP option is sent through a first hop networking device (e.g. Arberg [0005], [0072]) and does not appear to explicitly teach but Hawkes teaches: 
via extensible authentication protocol (EAP). (e.g. [0053], [0056]-[0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Hawkes into the invention of Arberg-Burr-Lear, and the motivation for such an implementation would be for the purpose of improving initial link setup procedures (Hawkes [0006]).
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claims 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arberg et al. (US 2005/0105529) in view of Burr et al. (US 2006/0075123) in view of Lear et al. (RFC 8520 Manufacturer Usage Description Specification) further in view of Konda et al. (US 2019/0306166).
Claim 8, Arberg-Burr-Lear teaches wherein the request for the at least first DHCP option is sent directly to the authentication server (e.g. Arberg [0005], [0072]) and does not appear to explicitly teach but Konda teaches:
via enrollment over secure transport (EST). (e.g. [0048], [0051]-[0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Konda into the invention of Arberg-Burr-Lear, and the motivation for such an implementation would be for the purpose of authenticating network services provided by a network and protecting computers and computer networks from malicious and inadvertent exploitation (Konda [0001], [0003])
Claim 9, Arberg-Burr-Lear teaches wherein the request for the at least first DHCP option is sent directly to the authentication server to reauthenticate the client device (e.g. Arberg [0069], [0072]) and does not appear to explicitly teach but Konda teaches:
via EST. (e.g. [0048], [0051]-[0052])
Same motivation as presented in claim 8 would apply.  
Claim 15, this claim is directed to a method containing similar limitations as recited in claim 8 and is rejected using the same rationale to combine the references.
Claim 16, this claim is directed to a method containing similar limitations as recited in claim 9 and is rejected using the same rationale to combine the references.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arberg et al. (US 2005/0105529) in view of Burr et al. (US 2006/0075123) in view of Lear et al. (RFC 8520 Manufacturer Usage Description Specification) in view of Malik (US 2007/0230415) further in view of Hawkes et al. (US 2015/0016416).
Claim 18, Arberg-Burr-Lear-Malik teaches wherein the request for the at least first DHCP option is sent through a first hop networking device (e.g. Arberg [0005], [0072]) and does not appear to explicitly teach but Hawkes teaches: 
via extensible authentication protocol (EAP). (e.g. [0053], [0056]-[0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Hawkes into the invention of Arberg-Burr-Lear-Malik, and the motivation for such an implementation would be for the purpose of improving initial link setup procedures (Hawkes [0006]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arberg et al. (US 2005/0105529) in view of Burr et al. (US 2006/0075123) in view of Lear et al. (RFC 8520 Manufacturer Usage Description Specification) in view of Malik (US 2007/0230415) further in view of Konda et al. (US 2019/0306166).
Claim 19, Arberg-Burr-Lear-Malik teaches wherein the request for the at least first DHCP option is sent directly to the authentication server (e.g. Arberg [0005], [0072]) and does not appear to explicitly teach but Konda teaches:
via enrollment over secure transport (EST). (e.g. [0048], [0051]-[0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Konda into the invention of Arberg-Burr-Lear-Malik, and the motivation for such an implementation would be for the purpose of authenticating network services provided by a network and protecting computers and computer networks from malicious and inadvertent exploitation (Konda [0001], [0003])
Claim 20, Arberg-Burr-Lear-Malik teaches wherein the request for the at least first DHCP option is sent directly to the authentication server to reauthenticate the client device (e.g. Arberg [0069], [0072]) and does not appear to explicitly teach but Konda teaches:
via EST. (e.g. [0048], [0051]-[0052])
Same motivation as presented in claim 19 would apply.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436